       Case 1:18-cv-00492-JB-MU Document 18 Filed 01/22/19 Page 1 of 5



              IN THE UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF ALABAMA
                         MOBILE DIVISION


MARIE PATTERSON                          )
        Plaintiff,                       )
                                         )
                                         )
                                         ) C.A. No. 18CV492JB-MU
                                         )
V.                                       )
                                         )
GEORGIA PACIFIC, LLC,                    )
                                                                                 .n
TIMOTHY McILWAIN (Individually),         )
                                                                                 ffi
         AND                             )                                       t5
                                                                                 t*
JEFFREY HAWKINS (Individually).          )                                       z.
                                                                                 fll
                                         )                                       ru
                                                                                 .J0
                                         )                                       .E
                                         )                                       fLl
           I)efendants.                  )                                       d3
                                                                                 (Jl
                                                                                 tfl
                                                                                 t=
                                                                                 f:t
                                                                                 r{rl
                                                                                 :EI




PLAINTIFF'S RESPONSE IN PARTIAL OPPOSITION TO DOCUMENTS
  7 AND 8 OEFENDANTS MOTIO TO DISMISS COUNT II OF THE
                       COMPLAINT)


      COMES NOW Plaintiff MARIE PATTERSON                    (hereinafter   or

"Plaintiff'), Pro Se and moves the court as follows, in this RESPONSE IN

PARTTAL OPPOSITON         TO DOCUMENTS 7 AND             8   (DEFENDANTS

MOTION TO DISMISS COLINT II OF THE COMPLAINT) Plaintiff avers               as


follows:
 Case 1:18-cv-00492-JB-MU Document 18 Filed 01/22/19 Page 2 of 5



1. To date there has been no discovery on this         case.


      a. Plaintiff voluntarily agrees to dismiss Count II of the compliant

          without prejudice Pursuant to Fed. R. Civ P.4l (a) (2).

      b. Plaintiff voluntarily agrees         to   dismiss Defendants Timothy

          Mcllwain and Jeffrey Hawkins at this time without prejudice

          Pursuant to Fed. R. Civ    P.4l   (a) (2).

2. To date there has been no discovery on this case.

      a. Plaintiff does not agree to substitute Defendant Georgia Pacific

          LLC with Alabama River Cellulose LLC

      b. Plaintiff does agree to join Alabama River Cellulose LLC to the

          complaint Pursuant to Fed. R. Civ P. 19.

3. Plaintiff   has not and does not agree to a trial without   a   jury (Document   8,


   Page 1, Footnote 1).

      a. Plaintiff    demands a jury trial Pursuant to Fed. R. Civ P. 38.

4. Plaintiff does not agree with Defendants statement that service of

   individual defendants was insuffrcient. Plaintiff served the individual

   defendants at the registered agent for the corporate defendant. Individual

   defendants are still employees of the corporation.

       a. Plaintiff   served the individual defendants at the last known address

          to her, which is the corporation.


                                      2
Case 1:18-cv-00492-JB-MU Document 18 Filed 01/22/19 Page 3 of 5



    b. Plaintiff was not informed prior to receiving document 7 and 8 in

          the mail that Defendants were being represented by Mack B

          Binion.

    c. Yendelela Holston emailed Plaintiff. In this email             she informed

          Plaintiff that she will represent all defendants in this action.

    d. It is Plaintiffs understanding that counsel for defendants could

          accept service on behalf of the individual defendants.

                                       CONCLUSION

 Plaintiff voluntarily agrees to dismiss Count II and individual Defendants

 Timothy Mcllwain and Jeffrey Hawkins, without prejudice. Plaintiff

 agrees to    join Alabama River Cellulose LLC         as a Defendant. Plaintiff

 demands a jury trial.

 Plaintiff respectfully asks the court to dismiss Count         II   and individual

 Defendants Timothy Mcllwain and.Jeffrey Hawkins, without prejudice,

 to join Alabama River Cellulose LLC as a Defendant, and to gtant

 Plaintiff, a trial by jury.

 Dated this 19 day of January,2}l9

 Re sp   ectfully   s   ub   mitted,



                                             Marie Patterson
                                             P.O. Box 445
                                             Jackson, AL36545
                                         3
Case 1:18-cv-00492-JB-MU Document 18 Filed 01/22/19 Page 4 of 5



                                        1.-25t-246-7402
                                        anglewingsbecca@gmail. com
                                        Pro Se Litigant


                      CERTIF'ICATE OF SERVICE

 I certiff that acopy of this document was mailed to the person listed
 below
                           (21      \
 Other party or his/her attorneY:

 Yendelela NeelY Holston
 Kilpatrick Townsend & Stockton LLP
 Suite 2800 I 1100 Peachtree StreetNE
 Atlanta, GA USA 30309

  Chang Yu
  Kilpatrick Townsend & Stockton LLP
  4208 Six Forks Rd., Suite 1400
  Raleigh, NC 27609

  Mark Binion
  Birskman & Binion, P.C.
  P.O. Box 43
  Mobile, AL 36601




                                    4
 r?q-P+-Ha€-.=--
 o- \*t7c
           Case 1:18-cv-00492-JB-MU
              44r                               P
                                      Document 18 Filed 01/22/19 Page 5 of 5
                                                ig:'#im,                                           I
                                                                                                          PAID




5*}sr-.) $e &{4c              n
                                                   I 000
                                                                       36602               $o 50
                                                                                         R2304Pt 9026.05




                                         l.Dr
                                                g[*sD='+*"+ C,>-.*q-
                                                  D<,t";r "-! $d-"EJD.-'q4-
                                       OlerV- 6a+rqir--
                                       l\% A'-L              ?+
                                       M{?ter'.- 1-       A*Qo>-   ,




                         sEES1$gsp4   CoSS       llflL'ff,llSrlhhrf rlf f ;f f3!llff f slr1|f1rl,11ll1r1l*\111,1,'l
